580 S.E.2d 361 (2003)
357 N.C. 163
BOYCE & ISLEY, PLLC, Eugene Boyce, R. Daniel Boyce, Philip R. Isley, and Laura B. Isley
v.
Roy A. COOPER, III, The Cooper Committee, Julia White, Stephen Bryant, and Kristi Hyman
No. 598P02.
Supreme Court of North Carolina.
May 1, 2003.
Alan W. Duncan, Allison O. Van Laningham, Henry E. Frye, Jim W. Phillips, Jr., David Kushner, Greensboro, for Cooper et al.
R. Daniel Boyce, Philip R. Isley, Laura B. Isley, Raleigh, for pro se.
Prior report: 153 N.C.App. 25, 568 S.E.2d 893.

ORDER
Upon consideration of the petition filed by Defendants for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 1st day of May 2003."
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Defendants in this matter pursuant to G.S. 7A-30 (constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed ex mero motu by order of the Court in conference, this the 1st day of May 2003."
Upon consideration of the petition filed by Defendants in this matter for discretionary review of additional issues of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*362 "Denied by order of the Court in conference, this the 1st day of May 2003."
Upon consideration of the alternative petition filed by Defendants in this matter for discretionary review of Constitutional Issues of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 1st day of May 2003."
Chief Justice LAKE; Justices PARKER and ORR recused.